Landon, J.:
The plaintiff, after repeated requests for payment of the premium and her neglect to pay, surrendered the policy to the agent of the defendant without protest, or any pretense that she wanted to retain it, and made no further claim to it until after the fire.
The legal effect of that surrender, without reservation, was to terminate the credit given her for the payment of the premium. The company could, in the absence of any facts constituting an estoppel, terminate the credit at any time, and taking back the policy was *108•explicit notice to her of such • termination. The credit terminated; the policy ceased to he operative. The company did also, in form, cancel the policy. But it was canceled by the act of surrender without reserve. The five days’ notice of intent to cancel has reference to a policy in force either by actual payment or a still-continued credit for it.
If, as I do not think, any of these questions were for the jury, we ■should then, in the exercise of our power of review of the facts, set the verdict aside as against the clear weight of the evidence.
All concurred, except Putnam, J., dissenting.